

114 S930 IS: Good Samaritan Hunger Relief Tax Incentive Extension Act of 2015
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 930IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Leahy (for himself, Mr. Casey, Mr. McCain, Mr. Blunt, Ms. Stabenow, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend and expand the charitable
			 deduction for contributions of food inventory.
	
 1.Short titleThis Act may be cited as the Good Samaritan Hunger Relief Tax Incentive Extension Act of 2015.
		2.Permanent
			 extension and expansion of charitable deduction for contributions of food
			 inventory
			(a)In
 generalSubparagraph (C) of section 170(e)(3) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(C)Special rule for
				contributions of food inventory
						(i)General
 ruleIn the case of a charitable contribution of food from any trade or business of the taxpayer, this paragraph shall be applied—
 (I)without regard to whether the contribution is made by a C corporation, and
 (II)only to food that is apparently wholesome food.
							(ii)Limitation on
 reductionIn the case of any such contribution, notwithstanding subparagraph (B), the amount of the reduction determined under paragraph (1)(A) shall not exceed the amount by which the fair market value of the apparently wholesome food exceeds twice the basis of such food.
						(iii)Determination
 of basisIf a taxpayer— (I)does not account for inventories under section 471, and
 (II)is not required to capitalize indirect costs under section 263A,
							the taxpayer may elect, solely for
				purposes of subparagraph (B), to treat the basis of any apparently
			 wholesome
				food as being equal to 50 percent of the fair market value of such
			 food.(iv)Determination
 of fair market valueIn the case of any such contribution of apparently wholesome food which, solely by reason of internal standards of the taxpayer, lack of market, or similar circumstances, or which is produced by the taxpayer exclusively for the purposes of transferring the food to an organization described in subparagraph (A), cannot or will not be sold, the fair market value of such contribution shall be determined—
 (I)without regard to such internal standards, such lack of market, such circumstances, or such exclusive purpose, and
 (II)by taking into account the price at which the same or substantially the same food items (as to both type and quality) are sold by the taxpayer at the time of the contribution (or, if not so sold at such time, in the recent past).
							(v)Apparently
 wholesome foodFor purposes of this subparagraph, the term apparently wholesome food has the meaning given to such term by section 22(b)(2) of the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791(b)(2)), as in effect on September 23, 2005..
			(b)Effective
 dateThe amendment made by this section shall apply to contributions made after the date of the enactment of this Act, in taxable years ending after such date.